DETAILED ACTION
	Claims 1-20 are present for examination.
	Claims 1, 13 and 17 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest n input output memory management unit (IOMMU) to receive requests from the plurality of devices to perform memory operations on the memory and determine page access permissions for the requests received from the plurality of devices using a first table to map each physical page of memory to an associated bundle identifier (ID) that identifies one or more devices having access to a page of memory and using the bundle ID to index a second table that maps each bundle ID to page access permissions that define access to one or more pages associated with a bundle ID as recited in claim 1; performing a lookup of a first table using a host physical address (HPA) associated with a first physical page of memory included in the request to find a bundle ID associated with the HPA; and performing a lookup of a second table using the bundle ID as an index to the second table to determine page access permissions associated with the bundle ID as recited in claim 13; and perform a lookup of a first table using a host physical address (HPA) associated with a first physical page of memory included in the request to find a bundle ID associated with the HPA; and perform a lookup of a second table using the bundle ID as an index to the second table to determine page access permissions associated with the bundle ID as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

1. Patel et al. (US10,642,501). Patel et al. teaches a device remap table (DRT). Wherein guests can populate respective guest tables and permissions can be verified by IOMMU 112 using DRT 162. In an example, DRT 162 contains the same number of entries as the Device Table. In an example implementation, each DRT Entry (DRTE) is specified so that each Device maps to a unique GuestOS… device R/W permissions are further ANDed with read or write permissions maintained in the DRT (see column 10, lines 32-45 and column 11, lines 30-36).
However, Patel et al. does not teaches determine page access permissions for the requests received from the plurality of devices using a first table to map each physical page of memory to an associated bundle identifier (ID) that identifies one or more devices having access to a page of memory and using the bundle ID to index a second table that maps each bundle ID to page access permissions that define access to one or more pages associated with a bundle ID as needed in claim 1; and performing a lookup of a first table using a host physical address (HPA) associated with a first physical page of memory included in the request to find a bundle ID associated with the HPA; and performing a lookup of a second table using the bundle ID as an index to the second table to determine page access permissions associated with the bundle ID as needed in claims 13 and 17.

2. Bullman et al. (US 2009/0113141). Bullman et al. teaches a permission table containing, for each of the plurality of memory regions, read and write permission data for each of the plurality of processors. 
However, Bullman et al. et al. does not teaches determine page access permissions for the requests received from the plurality of devices using a first table to map each physical page of memory to an associated bundle identifier (ID) that identifies one or more devices having access to a page of memory and using the bundle ID to index a second table that maps each bundle ID to page access permissions that define access to one or more pages associated with a bundle ID as needed in claim 1; and performing a lookup of a first table using a host physical address (HPA) associated with a first physical page of memory included in the request to find a bundle ID associated with the HPA; and performing a lookup of a second table using the bundle ID as an index to the second table to determine page access permissions associated with the bundle ID as needed in claims 13 and 17.




Response to Arguments
Applicant’s arguments, see pages 6, filed 07/12/2022, with respect to the rejection of claims 17-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Applicant’s arguments, see pages 6-8, filed 07/12/2022, with respect to the rejection of claims 1-7, 13-15 and 17-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139